     Case 2:19-cv-00461-TLN-CKD Document 22 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASMINE LASHAY JONES,                              No. 2:19-cv-00461-CKD
12                       Plaintiff,
13           v.                                          ORDER AND
14    JEFFREY BEARD, et al.,                             FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff is a former state prisoner proceeding pro se and in forma pauperis in this federal

18   civil rights action filed pursuant to 42 U.S.C. § 1983. By order filed May 13, 2020, plaintiff was

19   ordered to notify the court of her current address and whether she was willing to participate in a

20   settlement conference within twenty-one days. ECF No. 20. It is the plaintiff’s responsibility to

21   keep the court apprised of her current address at all times. See Local Rule 182. Plaintiff was

22   warned that failure to respond to the court’s order would result in a recommendation that this

23   action be dismissed without prejudice. ECF No. 20 at 2. The twenty-one day period has now

24   expired, and plaintiff has not responded to the court’s order.

25          Accordingly, IT IS HEREBY ORDERED that the stay of this case entered on March 20,

26   2020 is hereby lifted. The Clerk of Court shall assign a district judge to this case.

27          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

28   Local Rule 110; Fed. R. Civ. P. 41(b).
                                                        1
     Case 2:19-cv-00461-TLN-CKD Document 22 Filed 07/23/20 Page 2 of 2

 1           These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 5   and Recommendations.” Plaintiff is advised that failure to file objections within the

 6   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 7   F.2d 1153 (9th Cir. 1991).

 8   Dated: July 23, 2020
                                                     _____________________________________
 9
                                                     CAROLYN K. DELANEY
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16   12/jone0461.fscnca.docx

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
